DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1. 3-4, 6-7, 9, 10-14, 16, 22-26 and 28-30 are pending.  Claims 2, 5, 8, 15, 17-21, and 26 are cancelled. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on August 26, 2022 is acknowledged.  Claims 12, 22-26 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.  


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 8, 2022 and  January 14, 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claims 1 and 4 are objected to because of the following informalities:  
A) The claims are specification recite “Listeriolysion” however the traditional spelling is “Listeriolysin”  Therefore, clarification is required. 
B) Abbreviations like OVA must be spelled out when used for the first time in a chain of claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 3-4, 6-7, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petit et al., (WO 2017132547 published August 2017; priority to Jan 2016).
The claims are drawn to a recombinant nucleic acid molecule comprising an open reading frame encoding a recombinant polypeptide, wherein the recombinant polypeptide comprises a heterologous antigen fused to a derived Listeriolysion O (LLO) polypeptide, wherein the recombinant nucleic acid molecule further comprises a first promoter sequence; wherein the derived Listeriolysion O (LLO) polypeptide is selected from: polypeptides that are obtained by substitution, repetition, deletion or addition of one or more amino acids in an amino acid sequence as set forth in SEQ ID NO:4 and have or partially have the activity of an Listeriolysion O (LLO) polypeptide as set forth in SEQ ID NO:2.
Petit et al., (WO 20171325547 published August 3, 2017; priority June 1, 2016) 
Petit et al.,  teach a delivery vector of this disclosure includes bacterial vectors; or viral vectors, or peptide vaccine vectors; or DNA vaccine vectors including Listeria bacterial vectors comprising one or more fusion proteins comprising one or more frameshift-mutation-derived peptides comprising one or more neo-epitopes present in disease-bearing biological samples obtained from the subject [abstract]; thereby teaching claims 13.  The immunogenic polypeptide is operably linked to the N-terminal nonsensical peptide. In another related aspect, the immunogenic polypeptide is a mutated Listeriolysin O (LLO) protein, a truncated LLO (tLLO) protein, a truncated ActA protein, or a PEST amino acid sequence [para 0023]. The one or more recombinant polypeptide is operably linked to a tag at the C-terminal, optionally via a linker sequence. In another related aspect, the linker sequence encodes a 4X glycine linker. The tag can be a SIINFEKL peptide and any combination thereof. The nucleic acid sequence encoding the recombinant polypeptide comprises 2 stop codons following the sequence encoding the tag [para. 0024].  Fig. v17A shows the construct producing the ovalbumin derived SIINFEKL peptide (SEQ ID NO: 1) [para. 0074]; thereby teaching claim 4. The open reading frame encoding the recombinant polypeptide comprises two stop codons at 3' end. One example of such an open reading frame is operably linked to an hly promoter and encodes components comprising from N-terminus to C-terminus: tLLO- [heterologous peptide]n- (peptide tag(s))-(2x stop codon), wherein n = 2-20, and wherein at least one heterologous peptide is a frameshift-mutation-derived peptide. Another example of such an open reading frame is operably linked to an hly promoter and encodes components comprising from N- terminus to C-terminus: tLLO- [(heterologous peptide)-(glycine linker(4x))]n-(peptide tag(s))- (2x stop codon), wherein n = 2-20, and wherein at least one heterologous peptide is a frameshift-mutation-derived peptide [para. 00139]. 
The tag is any tag known in the art. In another embodiment, the tag is selected from SIINFEKL-S-6xHIS tag, 6xHIS tag, SIINFEKL tag, any poly-histidine tag. In one embodiment, connecting the tag is to the C- terminal or to the N-terminal of the recombinant polypeptide or the nucleic acid sequence. In one embodiment connecting the tag to the nucleic acid sequence comprises generating an open reading frame encoding the tag and comprising the neo-epitope(s) or nonsensical peptide(s), and, optionally the linker(s), and optionally an immunogenic polypeptide. In one embodiment the tag is selected from the group consisting of: a 6X histidine tag, a 2x FLAG tag, a 3x FLAG tag, a SIINFEKL peptide, a 6X histidine tag operably linked to a SIINFEKL peptide, a 3X FLAG tag operably linked to a SIINFEKL peptide, a 2X FLAG tag operably linked to a SIINFEKL peptide, and any combination thereof. Two or more tags can be used together, such as a 2xFLAG tag and a SIINFEKL tag, a 3xFLAG tag and a SIINFEKL tag, or a 6xHis tag and a SIINFEKL tag. Petit et al., teach instant SEQ ID NO:10 and claim 6. If two or more tags are used, they can be located anywhere within the recombinant polypeptide and in any order. For example, the two tags can be at the C-terminus of the recombinant polypeptide, the two tags can be at the N-terminus of the recombinant polypeptide, the two tags can be located internally within the recombinant polypeptide, one tag can be at the C-terminus and one tag at the N-terminus of the recombinant polypeptide, one tag can be at the C-terminus and one internally within the recombinant polypeptide, or one tag can be at the N-terminus and one internally within the recombinant polypeptide [para 0475]; thereby teaching claims 10-11. The recombinant polypeptide disclosed herein, or the nucleic acid sequence disclosed herein, and a pharmaceutical acceptable carrier [para 463]; thereby teaching claim 14.  Petit et al., provides a DNA vaccine comprising a nucleic acid sequence molecule disclosed herein, and a pharmaceutically acceptable carrier [para 480]; thereby teaching claim 16.

Sequence alignment to instant SEQ ID NO:4
BEE80303
ID   BEE80303 standard; protein; 529 AA.
AC   BEE80303;
XX
DT   21-SEP-2017  (first entry)
DE   Listeria monocytogenes listeriolysin O (LLO) protein, SEQ ID 3.
KW   LLO protein; acute lymphoblastic leukemia; acute myelogenous leukemia;
KW   bladder cancer; breast tumor; cancer; carcinoid tumor;
KW   chronic lymphocytic leukemia; cytostatic; esophagus tumor; ewing sarcoma;
KW   glioma; immunotherapy; listeriolysin O; lung tumor; medulloblastoma;
KW   melanoma; multiple myeloma; neuroblastoma; ovary tumor; pancreas tumor;
KW   prophylactic to disease; prostate tumor; renal tumor; stomach tumor;
KW   therapeutic; thyroid tumor.
XX
OS   Listeria monocytogenes.
CC PN   WO2017132547-A1.
CC PD   03-AUG-2017.
CC PF   27-JAN-2017; 2017WO-US015403.
PR   27-JAN-2016; 2016US-0287871P.
XX
CC PA   (ADVA-) ADVAXIS INC.
CC PI   Petit R,  Perry K,  Princiotta MF;
XX
DR   WPI; 2017-52715H/56.
DR   UNIPROT; P13128.
DR   GENBANK; X15127.
XX
CC PT   New immunotherapy delivery vector used for e.g. treating e.g. melanoma, 
CC PT   comprises nucleic acid comprising open reading frame encoding recombinant
CC PT   polypeptide comprising proline, glutamic acid, serine and threonine-
CC PT   containing peptide.
XX
CC PS   Disclosure; SEQ ID NO 3; 233pp; English.
XX
CC   The present invention relates to a novel immunotherapy delivery vector 
CC   useful for treating melanoma. The invention further relates to: (1) an 
CC   immunogenic composition; (2) a method for treating, suppressing, 
CC   preventing, or inhibiting a disease or a condition in a subject e.g., 
CC   cancer or tumor; and (3) a process for preparing the immunotherapy 
CC   delivery vector. The cancer or tumor includes lung cancer, bladder 
CC   cancer, stomach cancer, esophageal cancer, multiple myeloma, pancreatic 
CC   cancer, breast cancer, low-grade glioma, chronic lymphocytic leukemia, 
CC   prostate cancer, neuroblastoma, carcinoid tumor, medulloblastoma, acute 
CC   myeloid leukemia, thyroid cancer, acute lymphoblastic leukemia, Ewing 
CC   sarcoma, ovarian cancer, and kidney cell cancer. The present sequence is 
CC   a Listeria monocytogenes listeriolysin O (LLO) protein, used in the 
CC   immunogenic composition of the invention for treating melanoma.
XX
SQ   Sequence 529 AA;

Query Match             97.1%;  Score 2707.5;  DB 24;  Length 529;
Best Local Similarity   98.0%;  
Matches  529;  Conservative    0;  Mismatches    0;  Indels   11;  Gaps    2;

Qy          1 MKKIMLVFITLILVSLPIAQQTEAKDASDPTEAKDASAFNKENSISSMAPPASPPASPKT 60
              |||||||||||||||||||||         ||||||||||||||||||||||||||||||
Db          1 MKKIMLVFITLILVSLPIAQQ---------TEAKDASAFNKENSISSMAPPASPPASPKT 51

Qy        61 PIEKKHADEIDKYIQGLDYNKNNVLVYHGDAVTNVPPRKGYKDGNEYIVVEKKKKSINQN 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        52 PIEKKHADEIDKYIQGLDYNKNNVLVYHGDAVTNVPPRKGYKDGNEYIVVEKKKKSINQN 111

Qy       121 NADIQVVNAISSLTYPGALVKANSELVENQPDVLPVKRDSLTLSIDLPGMTNQDNKIVVK 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       112 NADIQVVNAISSLTYPGALVKANSELVENQPDVLPVKRDSLTLSIDLPGMTNQDNKIVVK 171

Qy       181 NATKSNVNNAVNTLVERWNEKYAQAYPNVSAKIDYDDEMAYSESQLIAKFGTAFKAVNNS 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       172 NATKSNVNNAVNTLVERWNEKYAQAYPNVSAKIDYDDEMAYSESQLIAKFGTAFKAVNNS 231

Qy       241 LNVNFGAISEGKMQEEVISFKQIYYNVNVNEPTRPSRFFGKAVTKEQLQALGVNAENPPA 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       232 LNVNFGAISEGKMQEEVISFKQIYYNVNVNEPTRPSRFFGKAVTKEQLQALGVNAENPPA 291

Qy       301 YISSVAYGRQVYLKLSTNSHSTKVKAAFDAAVSGKSVSGDVELTNIIKNSSFKAVIYGGS 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       292 YISSVAYGRQVYLKLSTNSHSTKVKAAFDAAVSGKSVSGDVELTNIIKNSSFKAVIYGGS 351

Qy       361 AKDEVQIIDGNLGDLRDILKKGATFNRETPGVPIAYTTNFLKDNELAVIKNNSEYIETTS 420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       352 AKDEVQIIDGNLGDLRDILKKGATFNRETPGVPIAYTTNFLKDNELAVIKNNSEYIETTS 411

Qy       421 KAYTDGKINIDHSGGYVAQFNISWDEVNYDPEGNEIVQHKNWSENNKSKLAHFTSSIYLP 480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       412 KAYTDGKINIDHSGGYVAQFNISWDEVNYDPEGNEIVQHKNWSENNKSKLAHFTSSIYLP 471

Qy       481 GNARNINVYAKECTGLAWEWWRTVIDDRNLPLVKNRNISIWGTTLYPKYSNKLQVDNPIE 540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||  ||||||
Db       472 GNARNINVYAKECTGLAWEWWRTVIDDRNLPLVKNRNISIWGTTLYPKYSNK--VDNPIE 529


Therefore the polypeptides of Petit et al., are obtained by substitution, repetition, deletion or addition of one or more amino acids in an amino acid sequence as set forth in SEQ ID NO:4. 
Thus, Petit et al., disclose the instant invention.

Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lenormand et al., (US 9,175,048) teach PADRE-OVA protein, represented by the sequence SEQ ID NO: 28. The PADRE (Pan-DR-epitope) protein is a CD4(+) T helper epitope, which allows an immune response of the associated antigen (here OVA) specific CD8(+) T-cell in vaccinated mice.  Rothman et al., (WO 201212555) teach  the Listeria-based adjuvant is an LLO-expressing Listeria strain or an LLO protein or a non-hemolytic fragment thereof. In another embodiment, the Listeria-based adjuvant is an ActA-expressing Listeria strain or an ActA protein or a truncated fragment thereof; a fragment of an ActA protein is fused to the heterologous antigen or a fragment thereof; and the nucleic acid molecule of methods and compositions of the present invention is operably linked to a promoter/regulatory sequence. In another embodiment, the first open reading frame of methods and compositions of the present invention is operably linked to a promoter/regulatory sequence. In another embodiment, the second open reading frame of methods and compositions of the present invention is operably linked to a promoter/regulatory sequence. In another embodiment, each of the open reading frames are operably linked to a promoter/regulatory sequence. Each possibility represents a separate embodiment of the present invention.


Conclusion
8.	No claims allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645